Since the case of Bouchaud v. Dias (1 Coms. 201) the code of procedure has established rules regulating costs, which supersede all former rules upon the subject: under the code as amended in 1852, by section 304, costs are allowed of course to the plaintiff upon a recovery of money exceeding fifty dollars, and by section 305, if in such action the plaintiff be not entitled to costs the defendant is. These provisions we have held to apply as well to appeals as to original suits. By section 306, when a judgment shall be affirmed in part and reversed in part, the costs of the appeal shall be in the discretion of the court. The judgment in this case comes within this provision, and the costs are therefore in our discretion. As there is a complete reversal as to one defendant, we think it a proper exercise of our discretion to follow the analogy of the rule applicable in such a case to an action against a single defendant, and to give costs upon the reversal where no special circumstances render a different disposition of the question proper. In this case we find no such special circumstances, and therefore the reversal must be with costs.
Judgment affirmed against The Albany City Bank, and reversed with costs as to the Bank of the State of New York *Page 466